DETAILED ACTION

This non-final office action is in response to claims 1-41 (claims 1-21 are canceled) filed October 18, 2021 for examination. Claim 22-41 is being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment

Preliminary amendment to the claims, specifications filed October 18, 2022 has been acknowledged.
Drawings

The drawings filed on 10/18/2021 have been accepted.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-20 of US Patent # 11,151,258 B2 (S/N # 16/550,723) and claims 8-16 of US Patent 10,826,928 (US patent application serial no. 14/837,033)
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced issued US Patent and would be covered by any patent granted on the pending application. See the claim comparison table below:
Instant Application
(S/N#17/503,853)
US Patent # 11,151,258 B2
 (S/N# 16/550,723)
US Patent # 10,826,928
(S/N # 14/837,033)
22. (New) A security assessment system for a computer network, comprising: 
one or more security assessment computers controlled by a security assessor, and connected to a network; and 
first executable program code for acting as an agent on a first end device on the network, the first executable program code configured to be executed by a browser application of the first end device, wherein the first executable program code is configured to obtain information about the first end device; 





and wherein the first executable program code is configured to be automatically deleted from the first end device in response to one or more of: passage of an expiration date, the browser application exiting a webpage, a browser window associated with the browser application being closed, and the browser application being closed.
1. A security assessment system for a computer network, comprising: 
one or more security assessment computers 
controlled by a security assessor, and connected to a network; and 
first executable program code for acting as an agent on a first end device on the network, the first executable program code configured to be executed by a browser application of the first end device, wherein the first executable program code is configured to obtain information about the first end device and transmit the same via a DNS request to the one or more security assessment computers; and wherein the first executable program code is configured to be automatically deleted from the first end device in response to one or more of: passage of an expiration date, the browser application exiting a webpage, a browser window associated with the browser application being closed, and the browser application being closed.
8. A method for security assessment of a computer network, the method comprising: transmitting as part of a Web page a first executable program code from a security assessor that controls one or more security assessment computers on a network to a first end device on a sub-network of the network, the first executable program code for acting as an agent on the first end device, and the first executable program code configured to be executed as part of the Web page by a browser application of the first end device; executing the executable program code by the browser application of the first end device, the executing including carrying out one or more instructions that cause the browser application to initiate one or more simulated cyber attacks against the sub-network; receiving, by the executable program code, results of the one or more simulated cyber attacks; and sending the results to at least a first security assessment computer of the one or more security assessment computers, and automatically deleting, by the browser application, the first executable program code from the first end device after the one or more simulated cyber attacks have completed and in response to the browser application navigating away from the Web page.









Prior art US 6,950,980 B1 (Malcom et al.) has been found to teach “A method for saving a submitted form of a web page, said method comprising: receiving, from a user by a browser application executed in a client system, data for a form in a web page; and prior to submission of the form with the data to a server system hosting the web page, the browser application automatically saving an address of the web page, the data provided from the user for the form, and at least one field identifier for associating the data to at least one respective field of the form, into a volatile memory system of the client system, wherein the address, the data and the at least one field identifier are still stored in the volatile memory system after the browser application is closed. The method according to claim 1, further comprising: in response to the data for the form being successfully submitted to the server system and the browser application receiving a request for a next web page from the user, erasing the data from the volatile memory system.”
Prior art US 6,701,347 B1 (Ogilvie et al.) has been found to teach “a method of creating a self-removing email message by placing an advertisement in an email message as message content and by associating a self-removal enhancement with the email message. The self-removing email message is then transmitted towards more than a few recipients.”
For independent claim 22, 
Since, no prior art was found (newly found prior art and prior arts cited in previous parent applications) to teach: “wherein the first executable program code is configured to be automatically deleted from the first end device in response to one or more of: passage of an expiration date, the browser application exiting a webpage, a browser window associated with the browser application being closed, and the browser application being closed.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
For Independent claims 29 and 36, the claims recite essentially similar limitations as in claim 22;
For dependent claims23-28, 30-35, and 37-41, the claims are allowed due to their dependency on allowable independent claims 22, 29, and 36.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438